DETAILED ACTION
This office action is a response to an application filed on 04/30/2020, in which claims 1-14 are pending and ready for examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
In reference to claims 11-19, 
The numbering of claims are not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
 Misnumbered claims 6-14 been renumbered as 6-14 (for examining purpose, claims 11-19 are considered as claims 6-14).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Cave et al. (hereinafter, “Cave”; 20110105112).
In response to claim 1, 
Cave teaches a resource configuration method that is applied to a base station, the method comprising: receiving (may indicate, paragraph 69); transmission capability indication information of a user equipment (paragraph 69,lines 1-5), the transmission capability indication information indicating a transmission capability of the user equipment (specific multi-receive capability, paragraph 69); on different channel combinations in different frequency band combinations (capability of performing inter-frequency is interpreted as dealing with different frequencies with different cells, paragraph 69); and 
configuring (may infer, paragraph 70); time frequency resources to support dual uplink transmission (dual-band dual-cell HSDPA, paragraph 70); or single uplink transmission for the user equipment based on the transmission capability indication information (paragraph 70,lines 1-6). 
In response to claims 2 and 8,
Cave teaches wherein the transmission capability of the user equipment on different channel combinations in different frequency band combinations further comprises: a capability of supporting, by the user equipment (specific multi-receive capability, paragraph 69), single uplink transmission or dual uplink transmission on a channel combination in a frequency band combination (dual-band dual-cell HSDPA, paragraph 70). 
In response to claim 6, 
Cave teaches a base station, comprising: a processor (processor, paragraph 74); and a memory (computer readable storage media, paragraph 74); for storing paragraph 74 teaches this limitation):
receive (may indicate in paragraph 69 is interpreted as receiving by a base station); transmission capability indication information reported by a user equipment, the transmission capability indication information being configured for indicating transmission capability of the user equipment on different channel combinations in different frequency band combinations (these limitation are identical to claim 1, therefore, they are rejected as claim1), and 
configure (may infer, paragraph 70); time frequency resources to support dual uplink transmission or single uplink transmission for the user equipment based on the transmission capability indication information (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
In response to claim 7, 
Cave teaches a User equipment, comprising: a processor (fig. 1, element 118, processor, paragraph 28); and a memory (fig. 1, element 130, non-removable memory, paragraph 28);for storing instructions executable by the processor wherein the processor is configured to (paragraph 29 teaches this limitation): determine transmission capability indication information, the transmission capability indication information being configured for indicating transmission capability of the user equipment on different channel combinations in different frequency band combinations, and report the transmission capability indication information to a base station (these limitations are identical to claim 1, there are rejected as claim 1). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C 102(a) (2)as being anticipated by MOON et al. (hereinafter, “MOON”; 20190357239).
In response to claim 4, 
MOON teaches determining (may use, paragraph 255); transmission capability indication information (paragraph 255, lines 1-13), the transmission capability indication information being configured for indicating a transmission capability of the user equipment (paragraph 255, lines 1-13, reporting is equated to indication); on different channel combinations in different frequency band combinations (fig. 7a, element, “subband subcarrier grid”, paragraph 162, subband is interpreted as different frequency band, subcarrier is interpreted as different channel); and
reporting the transmission capability indication information to a base station (terminal need to report, paragraph 255,lines 1-13). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 11 and 13-14 are rejected under 35 U.S.C 103 (a) as being unpatentable Cave et al. (hereinafter, “Cave”; 20110105112) and in further view of OUCHI et al. (hereinafter, “OUCHI”; 20200305094). 
In response to claims 11 and 13-14, 
Cave does not teach explicitly about the method of claims 11 and 13-14.
OUCHI teaches wherein one frequency band combination comprises two or more frequency bands (aggregating the frequencies of multiple different frequency, paragraph 315), and one channel combination (aggregated through the CA, paragraph 316); comprises two or more channels (five component carrier, paragraph 316). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cave for using one frequency band combination comprises two or more frequency bands, and one channel combination comprises two or more channels as taught by OUCHI because it would provide improved transmission efficiency in a radio communication system in which a base station apparatus and a terminal apparatus by reducing handover delay. 
Claim 12 is rejected under 35 U.S.C 103 (a) as being unpatentable over MOON et al. (hereinafter, “MOON”; 20190357239) and in further view of OUCHI et al. (hereinafter, “OUCHI”; 20200305094). 
In response to claim 12,  
MOON does not teach explicitly about the method of claims 12.
OUCHI teaches wherein one frequency band combination comprises two or more frequency bands, and one channel combination comprises two or more channels (these limitations are identical to claim 11, there are rejected as claim 11).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON for using one frequency band combination comprises two or more frequency bands, and one channel combination comprises two or more channels as taught by OUCHI because it would provide improved transmission efficiency in a radio communication system in which a base station apparatus and a terminal apparatus by reducing handover delay. 
Allowable Subject Matter
Claims 3, 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20210144524………………....paragraphs 69, 70 and 73.
20140056243…………………paragraphs 117.
20210266915………………….paragraphs 64 and 107.
20200328501………………….paragraph 41.
20190320463………………….paragraph 102.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        




/DIANE L LO/Primary Examiner, Art Unit 2466